Title: Thomas Jefferson to Theodorus Bailey, 9 August 1812
From: Jefferson, Thomas
To: Bailey, Theodorus


          Dear Sir Monticello Aug. 9. 12.
          I have duly recieved your favor of July 21. with the map of the environs of New York, for which as well as for the kind offer to send me Law’s map of the Northern and Western frontier when done, be pleased to accept my grateful thanks. these proofs of friendly recollection give me great pleasures pleasure, as marks of an esteem which has grown out of our connection as fellow-laborers in the cause of republican government, and of an esteem which I highly value.
          I hope the acquisition of Canada & the other British possessions in on our continent, will relieve the state of New York from being having an hostile frontier in the course of this and the ensuing campaign; and that something may be thought of in addition to the present works which will place the city beyond the insult of an enemy.
          Accept the assurance of my great esteem & respect.Th: Jefferson
        